Respondent contends that petitioner’s failure to make diligent efforts to unite her and her daughter precludes a finding of permanent neglect. However, the evidence demonstrated that petitioner arranged visitation and attempted to assist respondent in obtaining housing but respondent kept only 4 of *42636 scheduled visits between March 1986 and August 1987 and refused assistance in obtaining housing. Failure to maintain contact with a child or infrequent or insubstantial contact constitute grounds for a finding of permanent neglect (Matter of Star Leslie W., 63 NY2d 136, 143). Further, where an agency’s efforts are frustrated by ”an utterly un-co-operative or indifferent parent”, the agency has fulfilled its duty by making reasonable efforts under the circumstances (Matter of Sheila G., 61 NY2d 368, 385). In addition, proof of diligent effort is not required where, as here, the parent failed to apprise the agency of her whereabouts for a period of more than six months (Social Services Law § 384-b [7] [e]; Matter of O. Children, 128 AD2d 460, 465).
Contrary to respondent’s contention, a proper foundation was laid for admission of the agency’s case record as a business record (CPLR 4518 [a]) by the testimony of the caseworker with personal knowledge of the business practices of the agency (Sabatino v Turf House, 76 AD2d 945, 946). Concur—Murphy, P. J., Sullivan, Ross, Asch and Smith, JJ.